     Case: 1:20-cv-00403 Document #: 15 Filed: 08/30/20 Page 1 of 1 PageID #:239




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

                         Case Number: 1:20-cv-403 (Judge Kocoras)


REPUBLIC TECHNOLOGIES (NA), LLC,
and SREAM, INC.,

                      Plaintiffs,

v.

JAMES SALAMIE d/b/a SIGHT AND
SOUND and JAMES SALAMIE,

                  Defendants.
____________________________________/

                             NOTICE OF WITHDRAWAL
                              MOTION FOR ENTRY OF
                          DEFAULT PURSUANT TO RULE 55(A)

       Plaintiffs, REPUBLIC TECHNOLOGIES (NA), LLC, and SREAM, INC., by and

through their attorney, CHRISTOPHER V. LANGONE, files this Notice of Withdrawal of the

request for entry of default pursuant to Rule 55(a) against Defendant, JAMES SALAMIE d/b/a

SIGHT AND SOUND and JAMES SALAMIE. In support thereof they state:


       1. The motion was filed in error, since the last status, counsel for Plaintiffs was

          contacted by an attorney for Defendants and are actively discussing settlement.


                                                     Respectfully Submitted,

                                                     /s/ Christopher V. Langone
3033 N. Clark
Chicago, IL 60657
(312) 344-1945
langonelaw@gmail.com
